Citation Nr: 1522200	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for psychomotor seizures, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active duty service from August 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran, his spouse, and his daughter testified before the undersigned during a travel Board hearing in March 2015.  A copy of the transcript is associated with the Veterans Benefits Management System (VBMS).  At the Board hearing, the Veteran requested that the record be held open for 60 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2013).  The record was held open, but no additional evidence was received.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of whether new and material evidence has been received to reopen the claim for service connection for psychomotor seizures is addressed herein; the issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1988 decision that denied the Veteran's original claim of entitlement to service connection for psychomotor seizures was not appealed, nor was new and material evidence received during the appeal period.

2.  The December 2005 decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for psychomotor seizures was not appealed, nor was new and material evidence received during the appeal period.
3.  The evidence received since the December 2005 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for psychomotor seizures. 


CONCLUSIONS OF LAW

1.  The December 2005 rating decision is the last final disallowance of the claim currently on appeal.  38 U.S.C.A. § 7105(c) (West 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  As new and material evidence has been received since the issuance of a final December 2005 decision, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The AOJ reopened the Veteran's claim for service connection in the rating decision on appeal.  Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

In May 1988, the Veteran's original claim for service connection for psychomotor seizures was denied by the RO based on a finding that it preexisted the Veteran's service, and was not aggravated.  The Veteran did not appeal the decision, nor submit new and material evidence within the appeal period (one year).  Therefore, the May 1988 decision became final.

In November 2005, the Veteran attempted to reopen his previously denied claim. The RO denied his application in December 2005, finding that no new and material evidence had been submitted.  The Veteran did not appeal the December 2005 decision, nor submit new and material evidence within one year.  Accordingly, the determination also became final.  It is the last final disallowance.  

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The evidence received since the December 2005 decision includes in pertinent part the Veteran's December 2011 claim to reopen the issue on appeal in which he stated that his seizures were not preexisting, that he was treated continuously, and that his medication was increased to maintain him.  VA treatment records were associated with the record that shows the Veteran is prescribed Tegretol for seizures.  The Veteran also testified before the undersigned that he did not have seizures prior to service and that the psychomotor seizures were a result of a fall he took while in service on an obstacle course, hitting his head.

The Board finds that this evidence is "new" because it was not before the adjudicator in 2005.  The Board also finds that the new evidence is "material."  First, regarding the Veteran's own testimonial statements, the Board finds that this additional evidence is "material" as this new testimonial statement asserts that seizures were not present before service and occurred after a fall in service.  Again, lay statements such as these are generally presumed to be credible when determining whether to reopen a claim.  See Justus, 3 Vet. App. at 512-513.  Furthermore, the VA treatment records shows management of the Veteran's seizures with medication.  The Board accordingly finds that new and material evidence has been received to reopen the claim.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.



ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for psychomotor seizures is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records in this case are scarce.  The Veteran's July 1970 examination upon entrance into service is of record, and included no notation of any prior seizure disability.  Indeed, clinical evaluation of the Veteran's neurologic system was "normal" at the time.  The Veteran specifically denied a history of epilepsy or fits on his Report of Medical History at entry.  

In March 2015, the Veteran testified under oath that toward the end of basic training, he was completing an obstacle course and climbed up a "monkey bar type apparatus" when he slipped, fell backward, and struck the back crown of his head on a solid object.  He got up with the help of a fellow airman and continued on with the day's activities.  The next morning, he became nauseated and lost sight.  A fellow airman walked him to the medical treatment area.

After the entrance examination, the next service treatment record shows that approximately one month after entry, on August 25, 1970, the Veteran reported to sick call, holding his right eye, complaining of severe pain. He appeared to be hyperventilating.  The eye was examined and the field appeared clear. He was given medication and asked to rest.  A few minutes later, the Veteran began to talk to "Bob" (without anyone around him) and became combative.  He yelled and assumed a karate pose.  He appeared disoriented to his surroundings.  He was given Thorazine and quickly calmed.  He later explained that "Bob" was a person from his childhood who he took karate with.  It appears that the Veteran was admitted for hospitalization until being released on September 1, 1970 with a diagnosis of probable psychomotor seizures.

The next service treatment record is the Medical Board convened on September 4, 1970.  The report notes the diagnosis of psychomotor seizures and finds that it existed prior to service and was not permanently aggravated.  The report states that the Veteran had a history of psychomotor seizure disorder requiring treatment with Dilantin, that he discontinued such treatment prior to basic training, and then soon after arriving, suffered a typical seizure. 

The Veteran's daughter, an electroneuro diagnostic technologist who works in the field of patients who have sustained head injuries, strokes, and seizure disorders, testified that in her expert opinion, she believed her father suffered a concussion while in service, which precipitated the seizure disorder he continues to have to this day. 

While the Board finds the Veteran's and his daughter's testimony compelling, it also finds that additional development is required to determine whether the Veteran's seizure disorder existed prior to service.  Specifically, it does not appear that any attempt has been made to obtain the hospitalization records on which the Medical Board appears to have made its findings of preexistence.  As the record stands now, the only clinical treatment records available say nothing about a history of seizures prior to entry. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain in-patient hospitalization service treatment records from the Veteran's stay at Wilford Hall USAF Medical Center from August 25, 1970 to September 1, 1970.

2.  After the development requested above has been completed to the extent possible, the record (to include any and all relevant evidence added to the Veteran's electronic folder) should again be reviewed, and the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


